                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

RICARDO VERNAIR DODSON,

                      Plaintiff,
                                                             Case No.: 2:18-cv-908
vs.                                                          JUDGE GEORGE C. SMITH
                                                             Magistrate Judge Deavers

GARY C. MOHR, et al.,

                      Defendants.

                                             ORDER

       On September 20, 2018, the United States Magistrate Judge issued an Initial Screen

Report and Recommendation recommending that the Court dismiss some of Plaintiff’s claims for

failure to state a claim on which relief may be granted and allow some of his claims to proceed.

(See Initial Screen Report and Recommendation, Doc. 6). The parties were advised of their right

to object to the Initial Screen Report and Recommendation and of the consequences of their

failure to do so. There has nevertheless been no objection to the Initial Screen Report and

Recommendation.

       The Initial Screen Report and Recommendation is hereby ADOPTED and AFFIRMED.

The following claims are hereby dismissed pursuant to 28 U.S.C. §§1915(e)(2)(B) and 1915A(b)

for failure to state a claim on which relief may be granted or for seeking monetary relief from a

defendant who is immune from relief:

       (1) Claims against the ODRC;
       (2) Claims for money damages against the individual Defendants in their official
       capacities;
       (3) Claims challenging the duration of Plaintiff’s incarceration;
(4) Sixth Amendment claims;
(5) Civil conspiracy claims;
(6) Fourteenth Amendment claims based on changing Plaintiff’s statutory
minimum parole eligibility date; and
(7) Fourteenth Amendment claim against Defendant Chrystal Alexander for
intentionally withholding information beneficial to Plaintiff.


The following claims may proceed at this time:
(1) First Amendment retaliation claims against Defendants Alicia Handwerk, Ron
Nelson, Jr., Tracy L. Reveal, Shirley A. Smith, and Ellen Venters;
(2) Fourteenth Amendment claims based on false reports when Plaintiff’s parole
was denied.
The Clerk shall remove Document 6 from the Court’s pending motions list.

       IT IS SO ORDERED.

                                              /s/ George C. Smith__________________
                                              GEORGE C. SMITH, JUDGE
                                              UNITED STATES DISTRICT COURT




                                         2
